Citation Nr: 1634895	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected varicose veins of the right lower extremity, status-post stripping.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Dale E. Burnell, Agent


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958 in the United States Coast Guard, and from August 1962 to August 1965 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, established service connection for varicose veins of the right lower extremity, evaluated as 10 percent disabling from September 19, 2011.  A subsequent January 2015 rating decision increased the assigned rating to 20 percent, effective from September 19, 2011.  Nevertheless, this claim remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that the TDIU issue was not formally adjudicated below.  However, this issue has been raised by the record and must be considered in future adjudication of the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was previously before the Board in June 2014, February 2015, and December 2015.  In June 2014, the Board remanded the case for further development.  In February 2015, the Board promulgated a decision denying a rating in excess of 20 percent for the service-connected varicose veins of the right lower extremity.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

By a July 2015 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's February 2015 decision, and remanded the case for action consistent with the JMR.

In December 2015, the Board remanded the case for further development to include a new VA examination which was accomplished in March 2016.  All other development directed by the Board's remand appears to have been substantially accomplished, and the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the Veteran's service-connected varicose veins are manifested by pain, fatigue, edema, and evidence of persistent status pigmentation or eczema.

2.  The preponderance of the competent medical and other evidence of record reflects the Veteran's symptoms of pain, fatigue, and edema are at least incompletely relieved by elevation of the extremity.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected varicose veins of the right lower extremity is manifested by subcutaneous induration or persistent ulceration.

4.  In addition to his varicose veins, the Veteran is also service connected for residual scarring of the right lower extremity, currently evaluated as zero percent disabling (noncompensable).  

5.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no more than 40 percent for the Veteran's service-connected varicose veins of the right lower extremity, status-post stripping, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120.

2.  The criteria for the assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board also notes that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, however, it does not appear the Veteran has contended he received inadequate notification; nor does it appear he has identified medical evidence pertinent to his appellate claims that has not been obtained or requested.  Moreover, he was accorded VA examinations to evaluate his varicose veins in June 2013, November 2014, and March 2016.  In pertinent part, the record does not reflect any errors regarding the findings of the most recent VA examination, nor has the Veteran reported his varicose veins have increased in severity since that examination.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Legal Criteria and Analysis - Varicose Veins

In this case, the Veteran has essentially contended that his service-connected varicose veins are more disabling than contemplated by the current assigned rating and warrants a 40 percent evaluation.  He has emphasized the pain and fatigue he has experienced in his lower extremity, as well as edema.  He has submitted supporting lay statements to this symptomatology.  At his most recent March 2016 VA examination it was noted that he complained of severe pain in right lower extremity after 10 to 15 minutes standing or walking; that he had difficulty sleeping due to right lower extremity pain; reported persistent swelling in right ankle area; reported that he had vein stripping surgery in 1960, 1964, and 1966; that he stopped using supportive stockings 2 years ago because they did not help; and the he was not receiving any treatment at the present time.

The Veteran has further indicated that he experiences persistent ulceration, or would but for the medical procedures that were conducted on his leg which he indicates were erroneously conducted.  For example, by a statement received in June 2016 he asserted that that once a leg has had varicose veins stripped from the toes to the groin, thereby destroying the leg's superficial venous system, that leg will never manifest persistent ulceration.  However, he also indicated that he had contacted various medical professionals to solicit support for this position, but was unsuccessful.  He did submit medical treatise evidence in support of his claim, to include comments that reflect venous insufficiency/varicose veins cause leg ulcers.

The Board also notes that the Veteran has criticized what he described as "legalize" in prior communications, to include citations to court cases in the prior Board actions and what he described as "ambiguous" citations to Title 38 or the United States Code.  The Board wishes to assure the Veteran that it does not include such citations to cause confusion, but to reflect the governing legal authority that controls the outcome of this case.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under the present criteria for varicose veins, a noncompensable evaluation is assigned if they are palpable and asymptomatic.  A 10 percent evaluation is warranted for varicose veins manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation requires persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration.  A 100 percent rating is warranted when the condition is manifested by massive board-like edema with constant pain at rest, provided that the symptoms are due to the effects of varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

A note following Diagnostic Code 7120 provides that the evaluations are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.

With respect to the Veteran's account of pain and fatigue in his lower extremity, the Board notes he is competent to describe such symptomatology.  Moreover, symptoms of pain, fatigue, and edema are documented in the competent medical evidence.  For example, the June 2013, November 2014, and March 2016 VA examinations all included findings the Veteran had aching and fatigue of the right lower extremity after prolonged walking or standing.  The November 2014 and March 2016 VA examinations also include findings of edema.

In addition, the Board observes that the June 2013 VA examination noted the Veteran had persistent stasis pigmentation or eczema.  However, no such findings were made on the more recent November 2014 VA examination.  Further, the JMR which was the basis for the Court's July 2015 Order contended that the Board did not provide adequate reasons and bases in its February 2015 decision why a higher rating was not warranted based upon the June 2013 VA examination findings, nor why the November 2014 VA examination was more probative.

The Board subsequently remanded the case for a new examination in an effort to clarify this matter.  Thereafter, the March 2016 VA examination found the Veteran to have beginning stasis pigmentation.  When asked to comment as to why the June 2013 VA examination found that Veteran had persistent stasis pigmentation or eczema in the right extremity, but no such symptomatology was demonstrated on the subsequent November 2014 VA examination, the March 2016 VA examiner indicated she could not comment on this without resort to mere speculation as she did not participate in those examinations. 

The Court has held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the Board finds that the March 2016 VA examiner has provided an adequate rationale for the comment that she could not comment on the aforementioned discrepancy between the June 2013 and November 2014 VA examinations as to the findings of stasis pigmentation without resort to speculation.  Moreover, the March 2016 VA examiner's own finding of beginning stasis pigmentation indicates such pigmentation/symptomatology is recurrent, but may be of varying severity.

The Board notes that it previously found in the February 2015 decision that the symptomatology of persistent stasis pigmentation or eczema only warrants a schedular rating in excess of 20 percent if there is also persistent edema that is not at least incompletely relieved by elevation of the extremity; and that the Veteran does have incomplete relief of the edema with elevation as reflected by the November 2014 VA examination.  The March 2016 VA examination also reflects that the edema is at least incompletely relieved by elevation of the extremity.  However, as already noted, the JMR contended that the Board's decision contained inadequate reasons and bases on this matter.  As the Court's July 2015 Order directed the Board to conduct action consistent with the JMR, it is bound by this contention.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the [JMR]); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

In view of the above, the Board agrees with the Veteran and finds that the disability more nearly approximates the criteria for a 40 percent rating for his varicose veins to include persistent edema and stasis pigmentation or eczema.  Thus, he is entitled to at least a 40 percent rating in this case.  See 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 40 percent under Diagnostic Code 7120.  In pertinent part, the Board notes that the June 2013, November 2014, and March 2016 VA examinations all found that the Veteran's symptoms of pain and fatigue were relieved with elevation.  Moreover, as already noted, the November 2014 and March 2016 VA examinations found that the Veteran's symptoms of edema were at least incompletely relieved by elevation of the extremity.  Although he has also reported pain at rest, the record does not reflect there is massive board-like edema.  No such symptomatology is demonstrated by the VA examinations or the other medical treatment records on file.

The Board also finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected varicose veins of the right lower extremity is manifested by subcutaneous induration or persistent ulceration.  In pertinent part, there is no findings of subcutaneous induration in the competent medical evidence of record to include the VA examinations, nor does the Veteran contend otherwise.  Regarding his contentions as to persistent ulceration, no such symptomatology is documented on any of the VA examinations or the medical treatment records.  The medical treatise evidence he has submitted appears to primarily support a finding that such ulcers are often caused by and/or are associated with varicose veins.  The Board does not dispute that matter as it is consistent with the fact such symptoms are included in the rating criteria.  However, this does not demonstrate that the Veteran actually has such symptomatology.

With respect to the Veteran's contention that once a leg has had varicose veins stripped from the toes to the groin, thereby destroying the leg's superficial venous system, that leg will never manifest persistent ulceration, this appears to involve complex medical issues that generally require competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Moreover, the Veteran himself has acknowledged that he contacted various medical professional in an effort to obtain supporting evidence for this proposition but was unsuccessful.  Further, his contentions appear to be that prior surgical procedure precluded him from ever having such symptomatology.  This would appear to indicate that a past medical procedure has relieved the matter, which is different from ongoing medical treatment such as medication being necessary to relieve these symptoms.  See e.g., Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  In fact, the Veteran reported at the March 2016 VA examination he does not receive ongoing medical treatment for his varicose veins.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 40 percent for his service-connected varicose veins under Diagnostic Code 7120.  In making this determination, the Board notes it took into consideration the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record did not demonstrate any distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating in excess of 40 percent.  Therefore, no "staged" rating(s) is warranted in this case.

As noted in the prior Board decision of February 2015, the law provides that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009.

In this case, however, the Board finds that the rating criteria contemplate the symptomatology of Veteran's service-connected varicose veins of the right lower extremity.  The document symptomatology of pain, fatigue, edema, and stasis pigmentation or eczema, are all contemplated by the schedular criteria.  A review of the record does not demonstrate this disability is manifested by other symptomatology not contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.

Legal Criteria and Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

For the reasons stated above, the Board has found the Veteran's service-connected varicose veins warrant no more than a 40 percent rating.  He is also service connected for residual scarring of the right lower extremity, currently evaluated as zero percent disabling.  Further, for the purposes of this case, the Board observes that the record does not indicate this disability would warrant a compensable rating under the potentially applicable rating criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  In pertinent part, the scar is not of the head, face, or neck so as to warrant consideration of Diagnostic Code 7800.  The Board also notes that the March 2016 VA examination found the scar was not painful or unstable.  As such, it does not warrant consideration of Diagnostic Code 7804.  Further, the examiner found the scar was superficial, did not have a total area equal to or greater than 39 square cm (6 square inches), and that it measured 6.0cm X width 0.5 cm.  As such, it would not warrant a compensable rating under Diagnostic Codes 7801 or 7802.  There is no current Diagnostic 7803.  Finally, the examiner found the scar was well-healed, and did not affect joint function.  Therefore, it does not warrant consideration of Diagnostic Code 7805.

Based on the foregoing, the Veteran's overall combined disability rating is 40 percent.  See 38 C.F.R. § 4.25.  As such, he does not satisfy the criteria for consideration of a TDIU on a schedular basis.  38 C.F.R. §§ 3.340, 4.16(a).  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, in determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran has been unemployed during the pendency of this case, and, as noted on the March 2016 VA examination, he reported that he retired in 1997.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

The July 2015 JMR noted the Veteran reported at his June 2013 VA examination he could not work due to his service-connected disability.  He has otherwise indicated he was unable to work due to the fact that he could walk or stand for prolonged periods, to include in excess of 10 to 15 minutes.  Nevertheless, it is noted that the March 2016 VA examiner opined that the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, do not prevent him to secure or follow a substantially gainful occupation.  In regard to the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background, the examiner stated the Veteran was able to perform any job in his profession in which he can perform job duties sitting at his desk and work on the computer.  As the Veteran's prior work experience was noted as being that of a telecommunication engineer, the Board finds the VA examiner's opinion is consistent with the Veteran's education, training, and work history.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, his claim of entitlement to a TDIU must be denied.


ORDER

An initial rating of no more than 40 percent for the Veteran's service-connected varicose veins of the right lower extremity, status-post stripping, is granted, subject to the law and regulations governing the payment of monetary benefits.

A TDIU due to service-connected disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


